Citation Nr: 1220535	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  07-22 099	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from December 1972 to November 1974 and from September 1977 to May 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that denied the benefits sought on appeal.  The Board subsequently remanded the case, most recently in November 2010, to obtain an addendum medical opinion.  Compliance with the Board's directives has been shown.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran testified before a Veterans Law Judge at a hearing at the RO in August 2008.  A transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who conducted the August 2008 hearing and rendered the August 2009 and November 2010 Remands is no longer employed by the Board.  Thus, the Veteran was given another opportunity to appear at a hearing.  In March 2012, the Veteran indicated in writing that he did not desire another hearing.


FINDING OF FACT

The Veteran has degenerative disc disease of his lumbar spine that has been aggravated by his service-connected residuals of a right knee injury, postoperative right total knee arthroplasty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has degenerative disc disease of his lumbar spine that has been aggravated by his service-connected residuals of a right knee injury, postoperative right total knee arthroplasty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection for a disorder, requires competent evidence of:  (1) a disability for which service connection is being claimed; (2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

A recent amendment to the provisions of 38 C.F.R. § 3.310 [see 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)] sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the United States Court of Appeals for Veterans Claims (Court) in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In accordance with 38 U.S.C.A. § 1154(a), VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In this case, the Veteran asserts that he suffers from a lumbar spine disorder due in part to his service-connected residuals of a right knee injury, postoperative right total knee arthroplasty.  The Board notes initially that the Veteran's service treatment records reflect a September 1984 orthopedic clinic record documenting a diagnosis of "low back pain" and sciatica and noting that he was undergoing physical therapy for his back.  In addition, in-service injury to, and subsequent surgery on, his right knee are well-documented.  However, the Veteran's February 1987 separation reports of medical examination and history reflect no problems with his lumbar spine, and he answered "No" at the time when asked if he experienced recurrent back pain.  Review of the claims file further reflects that, following his separation from service, he first sought treatment for his lower back in 1990 following an injury and underwent surgery at that time in 1990 and again in 2002 following further injury.  Since then, he has been treated for problems with his low back at the Veterans Health Care System of the Ozarks, where he was diagnosed with degenerative disc disease of his lumbar spine at a September 2004 orthopedic consultation.  He was noted at a September 2006 VA treatment visit to walk with a "notable limp" due to right knee problems.

The Veteran has also been provided VA medical examinations in June 2006 and September 2009, with an addendum opinion added in November 2010.  At the June 2006 VA examination, the examiner acknowledged the Veteran's in-service right knee surgery as well as his current complaints of "intermittent" low back pain.  The Veteran reported that he first underwent back surgery in 1990, following an injury to his back caused by a fall when his right knee gave out.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine but opined that the current disorder was not likely directly related to his time on active duty.  However, the examiner did not offer an opinion as to whether the Veteran's back problems could have been caused, or worsened, by his service-connected right knee disability. 

At a September 2009 VA examination, the Veteran complained of having first injured his back in service when lifting a heavy plate.  He was noted to have an antalgic gait due to his service-connected right knee disorder, and he complained of pain in his lumbar spine that increased during flare-ups.  The examiner diagnosed the Veteran with status post lumbar fusion at L4-L5 but opined that the diagnosis was not related to his service-connected right knee disability.  In so finding, the examiner stated that she had been unable to "find documentation to support the causal relationship between lower extremity injury and L-spine conditions."  However, the examiner did not address the possibility that the Veteran's service-connected right knee disability had worsened his lumbar spine disorder, in particular due to his well-documented limp.  To correct this oversight, VA obtained an addendum opinion in November 2010.  At that time, the examiner reviewed the Veteran's claims file and opined that his right knee disorder had not aggravated his lumbar spine problems, due to a finding that the Veteran had "been able to run several miles at a time, and had been very active until 2002 when he reinjured his back."  However, this examiner again failed to address the Veteran's limp and did not opine as to whether the limp could have affected his lumbar spine complaints.

In support of this appeal, the Veteran submitted an opinion, dated in February 2011, from a private treatment provider who acknowledged the Veteran's service-connected right knee disability and opined that the current degenerative disc disease of his lumbar spine was likely aggravated by the "altered walking mechanics necessitated by his severe knee problems."  In so finding, the physician noted the Veteran's well-documented limp as well as his reports of pain in his right knee both prior to, and following, the surgery on his right knee.  The Veteran has further stated on multiple occasions, including at his August 2008 hearing, that he first injured his back in service and that he re-injured it in a fall triggered by his service-connected right knee giving out.

Based on a review of the evidence, the Board finds that service connection for degenerative disc disease of the lumbar spine as secondary to the service-connected residuals of a right knee injury, postoperative right total knee arthroplasty, is warranted.  Although the service treatment records show treatment for low back pain in service, there is nothing to indicate that such diagnosis was chronic.  Indeed, the Veteran reported no lingering back pain at his February 1987 separation medical examination.  Thus, the evidence does not show continuity of symptomatology following the in-service treatment.  Further, the June 2006 VA examiner determined that the Veteran's low back disability is not related to his service.  The file contains no conflicting medical opinion.  Accordingly, service connection for a lumbar spine disability on a direct basis is not warranted.  

The Board further acknowledges that the September 2009 and November 2010 VA examiners found the Veteran's lumbar spine disorder not to be related to or aggravated by his service-connected right knee disability.  However, as discussed above, neither VA examiner addressed the possibility that the Veteran's limp, which is known to be caused by his right knee disorder, has aggravated his lumbar spine disorder.  The opinion offered by the private physician in February 2011 establishes that this limp has in fact led to aggravation of the Veteran's degenerative disc disease of the lumbar spine.  That opinion is uncontradicted in the record.  Because the Veteran is service connected for residuals of a right knee injury, and there is an uncontradicted medical opinion indicating that his degenerative disc disease of the lumbar spine has been aggravated by the limp caused by this service-connected right knee disorder, the Board finds that service connection for degenerative disc disease of the lumbar spine, on a secondary basis, is warranted.  

Accordingly, based on this evidentiary posture, including the Veteran's competent and credible lay statements, the positive and uncontradicted private medical opinion establishing that the degenerative disc disease of his lumbar spine has been aggravated by the limp caused by his service-connected right knee disability, and affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has degenerative disc disease of his lumbar spine that is aggravated by his service-connected residuals of a right knee injury, postoperative right total knee arthroplasty.  The evidence is in favor of the grant of service connection for degenerative disc disease of the lumbar spine, as secondary to the service-connected residuals of a right knee injury, postoperative right total knee arthroplasty, and this claim is, therefore, granted.  See 38 U.S.C.A §5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, as secondary to the service-connected residuals of a right knee injury, postoperative right total knee arthroplasty, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


